Citation Nr: 1753319	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-18 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for Parkinson's disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1964 to February 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A personal hearing was conducted between the Veteran and undersigned in September 2016.  A transcript is associated with the record.


FINDINGS OF FACT

1. The RO denied the Veteran's claim of entitlement to service connection for Parkinson's disease in an unappealed February 2005 rating decision.

2. Evidence received since the February 2005 rating decision is not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.

3. Resolving reasonable doubt in favor of the Veteran, his duties in Thailand were proximate to the perimeter of the base on which he served.

4. The Veteran was exposed to herbicide agents during active service in Thailand, which triggers the presumption of service connection for his diagnosed Parkinson's disease.







CONCLUSIONS OF LAW

1. The February 2005 rating decision denying service connection for Parkinson's disease is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017). 

2. New and material evidence sufficient to reopen the Veteran's claim of service connection for Parkinson's disease has been received.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

3. The criteria for service connection for Parkinson's disease have been met.  38 U.S.C. §§ 1110, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, decisions of the RO or Board that are not appealed in the prescribed time period are final.  38 U.S.C. § 7104; 38 C.F.R. §§ 3.104, 20.1100.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In February 2005, the RO denied service connection for Parkinson's disease due to the absence of evidence that Parkinson's disease was incurred in or caused by military service.  The Veteran did not appeal that decision, and the decision therefore became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  The evidence added to the record since the February 2005 rating decision includes September 2016 hearing testimony from the Veteran describing his duties proximate to the perimeter of Korat Royal Thai Air Force Base (RTAFB) from July 1966 to July 1967.

This evidence is new, because it was not of record at the time of the February 2005 decision.  The evidence is also material, because for purposes of presumptive service connection on the basis of exposure to herbicide agents, it indicates service at a qualifying RTAFB during a qualifying period of service.  The evidence received is presumed credible, is neither cumulative nor redundant of the evidence of record, and raises a reasonable possibility of substantiating the Veteran's claim.  As such, the Veteran's claim must be reopened.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C. § 1116(f).

Additionally, if a veteran was exposed to an herbicide agent during active service, certain diseases, including Parkinson's disease, shall be service connected if they manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

VA has also determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases during the Vietnam era.  See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section H, Topic 5.  VA's Adjudication Procedures Manual directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified RTAFBs, including Korat, in a capacity that otherwise placed him near the air base perimeter as shown by the evidence of record, to include daily work duties, performance evaluation reports or other credible evidence, then herbicide exposure is to be conceded.

The Veteran has a diagnosis of Parkinson's disease, which had its onset in 1996.  See January 2011 VA Examination.  His DD-214 shows that he served as a flight engineer technician and aerospace propulsion technician in the U.S. Air Force.  His personnel records establish service with the 388th Field Maintenance Squad at Korat RTAFB as a jet engineer mechanic from July 1966 to July 1967.  In the September 2016 hearing, he reported that his duties included maintaining and repairing aircraft near or at the perimeter of Korat RTAFB, as well as conducting foreign object debris (FOD) walks to the ends of the runways and periodic guard duty.

The Veteran is competent to report the geographical locations where he was stationed during his service.  He has presented credible evidence that he worked near the base perimeter.  There is nothing of record that refutes his statements.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his duties placed him near the perimeter of Korat RTAFB.  He is therefore found to have been exposed to herbicide agents (such as Agent Orange), and his Parkinson's disease is presumed to be the result of the in-service exposure to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  Service connection for Parkinson's disease is warranted on the basis of exposure to herbicide agents in Thailand.


ORDER

Entitlement to service connection for Parkinson's disease is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


